DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application is a 371 of PCT/GB2019/051766 filed 06/21/2019.
This application also claims foreign priority benefit of foreign application: UNITED KINGDOM GB1810244.2 filed 06/22/2018.
The instant application is afforded the effective filing date of 06/22/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15, drawn to an oral composition, in the reply filed on 01/26/2022 is acknowledged.  The traversal is on the ground(s) that Modi’s Example 3 and Applicant’s claim 1 are widely different concentrations of ingredients (Remarks, page 6).  This is not found persuasive because claim 1 is not the common technical feature between Groups I and II.  As discussed on .
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/26/2022.

Status of the Claims
	Claims 1-21 are pending in this instant application, of which claims 16-21 are withdrawn at this time as being drawn to non-elected invention/group. 
	Claims 1-15 are examined herein on the merits for patentability.

Claim Objections
Claim 5 is objected to because of the following informalities:  it is noted that the recitation of “one or more of a polyacrylic acid and derivatives thereof and a gum” in claim 5 is an improper Markush group language.  When materials recited in a claim are . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the recitation of "configured" renders the claim indefinite because it is unclear how the film is "configured" as the specification does not define what is meant by “configured.” Thus, the metes and bounds of how the composition is configured to dissolve substantially completely in contact with oral or buccal mucosa in a time of about 15 minutes to about 120 minutes, is unclear. It is noted that the term "configured" is typically used in the electronics art (i.e., to design, arrange, set up or shape something on a computer or other electronic devices).
As a result, claim 15 does not clearly set forth the metes and bounds of patent protection desired.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (16 April 2009; US 2009/0099149 A1) in view of Breitenbach et al (22 August 2012; WO 2012/110222 A1).
Regarding claim 1, Liu teaches an oral bioadhesive composition comprising i) 65-95% by weight of film forming polymer such as hydroxypropyl cellulose, hydroxyethyl cellulose, methyl cellulose, hydroxypropyl methyl cellulose, povidone (polyvinylpyrrolidone), or mixtures thereof; ii) less than 10% by weight of bioadhesive agent such as carbomer or polycarbophil; iii) 0.01-0.50% by weight of pharmaceutical active ingredient; iii) about 5-20% by weight of a plasticizer such as polyethylene glycol (a polymeric solvent); and iv) water, wherein the oral bioadhesive composition is dried to form a bioadhesive film with a thickness of approximately 0.14 mm (140 µm) (Abstract; [0002], [0006]-[0030], [0043]-[0074], [0077]-[0083]; claims 1-7, 10, and 25). It is noted that the amounts of film forming polymer, bioadhesive agent, plasticizer such as polyethylene glycol, and pharmaceutical active ingredient as taught by Liu overlap the claimed amounts for film forming polymer, bioadhesive agent, active agent and polymeric solvent. Thus, the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). As such, it would have been customary for an artisan of ordinary skill to determine the 
However, Liu does not teach the amount of the aqueous medium of claim 1.
Regarding the amount of the aqueous medium of claim 1, Breitenbach teaches an oral film formulation comprising a film forming polymer, an active ingredient, polyethylene glycol, and water, wherein the oral film formulation is dried to form a film with a water content between 2% and 10% by weight of water (Abstract; page 2, last paragraph; page 5, 3rd paragraph; pages 8-11; page 14, 3rd paragraph; page 15; page 16, 3rd paragraph; page 17).
It would have been obvious to one of ordinary skill in the art to dry the film composition of Liu such that the water content of the film formed is about 0.5% to about 15% by weight, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Breitenbach provided the guidance to do so by teaching that the film formulation is conventionally dried to form a film that has a water content of between 2% and 10% by weight of water, which is parameter that overlaps the claimed “an aqueous medium in an amount of about 0.5% to about 15% by weight.” Thus, it is noted that the Courts have stated where the claimed ranges “overlap or lie 
Regarding claims 2-3, as discussed above, Liu teaches the film forming polymer is hydroxypropyl cellulose, hydroxyethyl cellulose, methyl cellulose, hydroxypropyl methyl cellulose, povidone (polyvinylpyrrolidone), or mixtures thereof.
Regarding claim 5, as discussed above, Liu teaches the bioadhesive agent is carbomer or polycarbophil.
Regarding claim 6, Liu teaches the bioadhesive agent is polycarbophil, and said bioadhesive polymer is in an amount of less than 10% by weight (Liu: [0011], [0030], [0056], [0059], [0083]; claims 1, 6 and 25). Liu and Breitenbach teaches the oral film can further contain glycerin (glycerol) (Liu: [0024], [0050] and [0086]; Breitenbach: page 9, paragraphs 4-5; pages 15 and 17). Breitenbach teaches the glycerin (glycerol) is present in the oral film in an amount of 0.5 to 10% by weight (Breitenbach: page 9, 
Regarding claims 7-8, Liu teaches the active ingredient is a pharmaceutical active ingredient, and the amount of the active ingredient is optimizable depending upon its pharmaceutically effective dose (Liu: [0064]-[0071]). Breitenbach teaches the active ingredient is a pharmaceutical active ingredient, and the pharmaceutical active ingredient is present in the oral film composition in an amount of 1 to 40% by weight (Breitenbach: page 8, paragraph 4), which overlaps the claimed amount of about 2% to about 15% by weight as recited in claim 8.  Thus, as discussed above, the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount 
Regarding claims 9-11, Breitenbach teaches the polyethylene glycol is a mixture of PEG 400 and PEG 4000, in an amount from 2% to 15% by weight (page 8, last paragraph; page 15; page 16, paragraph 3; page 17), which overlaps the claimed amounts of about 1% to about 20% by weight. Thus, as discussed above, the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts first PEG and second PEG would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 12, as discussed above, Breitenbach teaches the film formulation is conventionally dried to form a film that has a water content of between 2% and 10% by weight of water, which is parameter that overlaps the claimed “an aqueous medium in an amount of about 5% to about 12% by weight.” Thus, it is noted that the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 
Regarding claims 13-14, Breitenbach teaches the oral film formulation can further contain titanium dioxide, in an amount up to about 5% by weight (page 14, paragraph 3), which overlaps the claimed amount of about 0.02% to about 2% by weight as recited in claim 14. Thus, as discussed above, the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of opacifier such as titanium dioxide would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (16 April 2009; US 2009/0099149 A1) in view of Breitenbach et al (22 August 2012; WO 2012/110222 A1), as applied to claim 1 above, and further in view of Nam (4 January 2017; EP 3111929 A1).
The oral composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Liu and Breitenbach do not teach the film forming polymer includes polyvinylpyrrolidone and pullulan, and their respective amounts of claim 4.
Regarding claim 4, Nam teaches an oral film formulation comprising an active ingredient and film forming polymers such as a combination of pullulan and polyvinylpyrrolidone, wherein pullulan is present in amount from 30-40% by weight and polyvinylpyrrolidone is present in an amount from 15-20% by weight (Abstract; [0001], [0007], [0010], [0014], [0017], [0028], [0035]; Table 1 ).
It would have been obvious to one of ordinary skill in the art to include a combination of pullulan and polyvinylpyrrolidone as the film forming polymer in the oral film formulation of Liu, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Nam provided the guidance to do so by teaching that a combination of pullulan and polyvinylpyrrolidone can be used as the film forming polymer to form the desired oral film with excellent stability (Nam: Abstract; [0007] and [0017]). Thus, an ordinary artisan seeking to obtain an oral film with excellent stability would have looked to using a combination of pullulan and polyvinylpyrrolidone as the film forming polymer, and achieve Applicant’s claimed invention with reasonable expectation of success. 

prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 15 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (16 April 2009; US 2009/0099149 A1) in view of Breitenbach et al (22 August 2012; WO 2012/110222 A1), as applied to claim 1 above, and further in view of Loewy et al (5 January 2012; US 2012/0003292 A1).
The oral composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Liu and Breitenbach do not teach the film is configured to dissolve substantially completely in contact with oral or buccal mucosa in a time of about 15 minutes to about 120 minutes of claim 15.
Regarding claim 15, Loewy teaches an oral film formulation comprising a bioactive agent, polyethylene glycol, and polymers such as polyvinylpyrrolidone, hydroxyalkyl celluloses, and carbomers, wherein the polymers are present in an amount from 35% to 80% by weight of the oral film formulation, and wherein the film dissolves away slowly after 15 minutes or more  (Abstract; [0005], [0025]-[0028], [0031], [0043]-[0045]; claims 1-2). 
It would have been obvious to one of ordinary skill in the art that the oral film of Liu containing polymers such as polyvinylpyrrolidone, hydroxyalkyl celluloses, and 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17400407 (reference application) in view of Abu-izza et al (24 January 2008; US 2008/0021103 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘407 significantly overlap with the subject matter of instant claims, i.e., an oral composition comprising one or more film forming polymers in an amount of about 40% to about 80% by weight; one or more bioadhesive agents in an amount of about 0.05 to about 10% by weight; 
While the claims instant application exclude benzocaine as the active agent, and the claims in the copending application ‘407 include benzocaine as the active agent, would have been reasonably obvious oral film compositions of the instant application and the copending application ‘407 being substantially identical the components that forms the film would be capable to modifying the active agent in which benzocaine is or is not the active agent in the oral film formulation, as it is widely recognized in the prior art in view of Abu-izza, oral film formulations can incorporate a vast variety of active ingredients that can include benzocaine or active ingredients in categories of local anesthetics, antibacterial agents, anti-inflammatory agents, antivirals, antifungals and mixtures thereof (Abu-izza: Abstract; [0001], [0006], [0011] and [0018]-[0020]).
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17400407 in view of Abu-izza.
This is a provisional nonstatutory double patenting rejection.




Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613